DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 8/6/2021.
Claims 1-20 are pending and have been examined.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is because although indicator light lenses linearly arranged with light sources, including split receiving surfaces, are known, as shown by US 2019/0226673 A1 and WO 2018/065202 A1, the prior art of record does not teach or suggest the combination a first light source selectively emitting a first portion of light energy; a second light source selectively emitting a second portion of light energy; an indicator lens extending from a projection surface proximate the indicator aperture and a split receiving surface, the split receiving surface having a first surface facing the first light source and a second surface facing the second light source; an opaque partition positioned between the first light source and the second light source for at least partially blocking the first portion of light energy from reaching the second surface and the second portion of light energy from reaching the first surface; and a light channel tapered between a first opening proximate the first light source and the second light source and a second opening proximate the split receiving surface, wherein one of the first opening and the second opening is smaller than the other of 
Independent claim 20 recites substantively identical subject matter and is allowable for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711